           Case 1:12-cr-00877-RA Document 44 Filed 09/17/20 Page 1 of 7




                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 9/17/2020


 UNITED STATES OF AMERICA,
                                                                   No. 12-cr-887 (RA)
                         v.
                                                                         ORDER
 GEORGE REID,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

        On August 3, 2020, the Court issued an Order attaching a letter from Defendant George

Reid, dated July 15, 2020, which it construed as a motion for a sentence reduction pursuant to 18

U.S.C. § 3582(c)(1)(A), seeking compassionate release in light of COVID-19. Dkt. 43. Mr. Reid

states in his letter that he “suffer[s] from [a]sthma and [is] prescribed two inhalers to maintain [his]

everyday [a]ctivities.” The Court stated that to the extent that Mr. Reid would like the Court to

consider any medical records regarding his asthma, he shall submit such records to the Court. It

further directed Mr. Reid to advise the Court whether he has sought compassionate release from

the BOP, and if so, when he made that request and whether he has received a response.

        To date, the Court has not received a letter from Mr. Reid in response to its August 3, 2020

Order. On September 16, 2020, however, the Court received the attached two letters, dated July

15, 2020 and August 9, 2020. The letters appear to be virtually identical to the letter the Court

previously received and attached to its August 3, 2020 Order. Accordingly, the Court hereby

reminds Mr. Reid that he shall promptly file a letter in response to the Court’s August 3, 2020

Order. Such letter shall (1) provide copies of any medical records that Mr. Reid would like the
            Case 1:12-cr-00877-RA Document 44 Filed 09/17/20 Page 2 of 7




Court to consider regarding his asthma, and (2) advise the Court whether he has sought

compassionate release from the BOP, and if so, when he made that request and whether he has

received a response.

         The Clerk of Court is respectfully directed to mail a copy of this letter to Mr. Reid.

SO ORDERED.

Dated:      September 17, 2020
            New York, New York



                                                    Ronnie Abrams
                                                    United States District Judge
 Case 1:12-cr-00877-RA Document 44 Filed 09/17/20 Page 3 of 7




1)\1\    M,l   '7
                                                                                                                                                   ;

                                                           , .
                                                                 .   .                                                           ~    '

                         ~~x1~~i-o~:ivt~f
                            Case 1:12-cr-00877-RA
                                           ...i...i.. Document 44 Filed 09/17/20 Page 4 of 7                                                                  .. .. ....... . - ~-_,.,.,... -.,i.,;-
                                                                                                                                          . . . ' .:..~~;,,t-ft-, ._,,
                                                                                                                                              . ';. /'                                       , --
                                                       "


                                                                                                                                                  ~;_~~:::S;t
                                                                                                                                                       , ~"'--'""".;...         · ""'--.,.-;,,!,,- .. .   ,;~·




   Box
                                                                         'f   <Y~~\<:tWc;grn;:zn::~;,                     xn _
pO       d-0 c o
wi-i1TE DEER, PA 17887
                                                                                 :.;2, :1:cu_·zxcc:::
                                                                                                                    , tl
                                                                                                                       -\
                                                                                                                   TVi .r        c
                                                                                                                                     (., \
                                                                                                                                                  , ,:,.. --- ~- '·----··::,,.ti-re
                                                                                                                                             !-....
                                                                                                                                                       ~<,\    !-
                                                                                                                                                                    ;:...; ·=•"""~
                                                                                                                                                                          ,,
                                                                                                                                                                                                             ¼
                                                                                                                                                                                                                 1         1
                                                                                                                                                                                                                     tO.J).D

                                                                                                                                                         . ''.

                                                                                                                                                                                  ' .,
                                                                                                                                             ('                                 ;)



  Lqo-_l                                                                                                                             - ·.~    .,

  Y\l\~,L
                                                                                                                             ~
                                                                                                                                     \.                           -
                          ro: ~ OIi\. TL-\dJ~ °RoA.I'\';
                                                                                                                                                                          '\,




                                                                                    4b"'-VV\S                                                l ,/                          ·.     \Y
                                            so o ?e_o-_d ~.                -                                                                       \ •-&\'
                                            1\)-e__'f "-(Dr 'r-- 1 t0 Y IOD C> 7                                                      -JUL 2 8 LULU
                                                                                                                                                                      -                       AA~




                                         i ::;i:1c;-;:=- i 3 i E:SiS               11   11i 11 1iii 11 l 1II l1i I1 1lil Ii •I i1 I I11 1 lil ,i I1,, Ii• 11i Ii 1I 11, ll 1111 ·
                     Case 1:12-cr-00877-RA Document 44 Filed 09/17/20 Page 5 of 7




                                                                                                                                             1
 J'nha. {us Jo      IN10.,'c,k,\,,.                        e11u7de~-y s cli'vt'-/t'eJ,
                                                                     ca.I/eel 1.i;Srvza.11(£  C]J/1(_         / (
                lA ff. --b /Jre iVe.-1 I O..n /41/4~ Ir/- / 5 .q r;fero'j -f#e o E
lv, {,,Jh_ ,cl, r
fowdf r# TC,e, SeeonJ.. fs c~(led ,ufr-paJI' fj r:A.~~Ii /5 t1n ,4/hvi±ehJ{ ~&.(Gk
                                                                                M




X-VJkA {g A9A k ~S<DI
            ::r+ ;s ----&1_f:.- ~ cl_4 :S.~-~~- q tAf1d1/_ &___C!?Mf!tfii'a "'q {e_ r~
                                 \I




5/41Aa.. f,'o--1 10':f   0 11\        w,!b -\L~ Cov ,J.-'11                 ( e,r&ll\4.   V\J'IA S 0.fl'l d__A-l-_J.. ,· >f;,_ __(_~_r.S___
                     o .                    '                               '       J                         e..      n e...    'ff 9-T C#b-1
                                                                                          J   l.(a..   eel . (__ /JZ..a. .,(__

 I
            o-                        Orl
                                         I
                                                ',,f__     •




            r       AP{Jc<C 1'0d·(_                      f:v..c




                                                         2 ~3INnoo
                                        S1'13dd V .:lo Hmoa ·s·n
                                            331:1:10 S.)l~]l:J
                                        6£ :~ Wd               I SDV OZQZ

                                                03Al303~
                                Case 1:12-cr-00877-RA Document 44 Filed 09/17/20 Page 6 of 7




...
                                         ·,                                                                                                                                                           ~-----------
                                                                                                                                                                                                     ·.

 ,\ ·




                                                                                                                  •




                                                                                                                                                                                                     - --

                                                         r.'                 ...· .....
        . INMATEN~ER: '-=<eocyL "\[t,jJ
          FEPERALCORRECTIONAL.CQfylfq~pC-ALLE~QOD _ ~,;_·I .v..
                                                                                                   ?~J~OS-Y . ~RRLSBUR.1.~
                                                                                                               ... _ _P.Pi, l_l1,
                                                                                                                              _ .- .•~
                                                                                                                                     .,-'>--A
                                                                                                                                         ~                                                                            .,
          P.O. BOXciOOO        . ,-  ·.   --   · · : ;; ,;._;· ·. ••...•..; ·.-<:· ·· ··                          ·     -. . • ·...     "·'                            . ,-....
          WlilTE DEER PA 17887                                                                                        :li.O ;:cil,i..;'it;:::; 2().':.:."0. ·p M 6' ;L .·~S..
                         '                                                                                                                                         --~,-         - .. . ~ \D,1 1,'




                 L-e'r.'J~-..                                                      [hLAlj~ l'\f¥lr:,ha.ll                  u(\1W s+c-.~.s                               col,<f~OlA)<.

                 M0.. ,.(_ fr.                                                " •• c, - -              40    CeArL            s.\.u.-l- \i±h..tloor
                          t -~        -~DSM40L                                                  ~1 fv-e_w '-{or~, r-J.      'I· looo7- tso l ~:
                         i~
                             l ~~ -                .
                                ,.,., -....:~;-~"-..I.
                                                             NrD                            .t·J
                                                                                            h
                                                                                            ! ,.
                                                . ;,~-., __ - .               .
                                                                                             I
                                                                                            ,..i ooo?- i 50729
                                                         "7'11llllk..u .
                                                                           -··.-: ·. ·•.~                              •111111,1, "pf l/,l,1lli1'I' ,1111 •I• rl ,111 ,11., 11111,,1111''11,11
                                                                                                                                                                                                           IIN fNWf...,...
Case 1:12-cr-00877-RA Document 44 Filed 09/17/20 Page 7 of 7




   -----
        ---
       ----
       ----
     -----·--
   ---=---
    ----·
    ----
     --=-
     ..,.



     ------
     -----·
